The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2014

                                    No. 04-14-00670-CR

                                   Simon Rene GARCIA,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR10101
                        Honorable Mary D. Roman, Judge Presiding


                                       ORDER
       On October 27, 2014, court reporter Charles Richardson requested additional time to
prepare the record in this case. The request was granted and the deadline was extended to
November 18, 2014. On December 2, 2014, Richardson filed a second notification of late record
and the reporter’s record. The motion is granted. The record is deemed filed as of December 2,
2014. Appellant’s brief is due to be filed with this court no later than January 2, 2015.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court